                  Case 1:17-cv-09554-AKH Document 137 Filed 10/09/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOUISETTE GEISS, KATHERINE
KENDALL, ZOE BROCK, SARAH ANN                                          Case   No. 17-cv-9554 (AKH)
THOMAS (a/kla SARAH ANN MASSE),
MELISSA SAGEMILLER, and NANNETTE
KLATT, individually and on behalf of all others
similarly situated,                                                    DECLARATION OF MARY E. FLYNN
                                                                       IN SUPPORT OF MOTION TO
                                    Plaintiffs,                        WITHDRAW

                                -against-

THE WEINSTEIN COMPANY HOLDINGS,
LLC, MIRAMAX, LLC, MIRAMAX FILM
CORP., MIRAMAX FILM NY LLC, HARVEY
WEINSTEIN, ROBERT WEINSTEIN, DIRK
ZIFF, TIM SARNOFF, MARC LASRY,
TARAK BEN AMMAR, LANCE MAEROV,
RICHARD KOENIGSBERG, PAUL TUDOR
JONES, JEFF SACKMAN, JAMES DOLAN,
MIRAMAX DOES l-10, and JOHN DOES 1-
50, inclusive,


                                        Defendants.




                                MARY E. FLYNN, an attorney duly admitted to practice law before this Court,

declares the following under penalty of perjury:

                1.              I am   a member   of the law firm of Morrison Cohen LLP ("MoCo"), attorneys for

Defendant Harvey Weinstein ("Defendant"). I make this Declaration based on my own personal

knowledge, pursuant to Local Civil Rule 1.4 of the Local Rules of the United States District

Court for the Southem and Eastem Districts of New York (the "Local Rules") and in support of

MoCo's Motion to Withdraw as Counsel for Defendant.

                2,              Defendant engaged MoCo to represent him in this action and in related actions on

or about December 14,2017.

#8181884   vl   \026607 \0002
                  Case 1:17-cv-09554-AKH Document 137 Filed 10/09/18 Page 2 of 2



                 3,             I   seek leave   for MoCo to withdraw as counsel due to a disagreement concerning

the Firm's invoices to Defendant and the Defendant's stated intention to consolidate his

representation in various actions pending in this District.

                 4.             I have spoken with Defendant and Defendant's other legal counsel. Defendant

consents to MoCo's withdrawal as his counsel in this matter and in all related matters in which

MoCo appeared on his behalf.

                 5.             MoCo's withdrawal will have no dilatory effect on this action. Defendant is

already represented in this action by the law firm of Kupferstein Manuel LLP, of which Phyllis

Kupferstein, Esq. (admittedpro hac vlce) serves as lead counsel. The firm of Lewis Brisbois

LLP in New York, which is representing Defendant in other cases in New York, will be filing an

appearance in this case on behalf of Defendant, and we have met to transition the case already.

Hence, there will be no disruption to the schedule in this case by reason of the Firm's

withdrawal.

                6.              Accordingly, I respectfully request that the Court grant MoCo's motion to

withdraw immediately.

                                WHEREFORE, for all the foregoing reasons, Morrison Cohen LLP respectfully

requests that, pursuant to Local Rule                     L4,the Court grant its Motion to Withdraw   as Counsel   for

Defendant.


Dated: New York, New York
       October 9,2018


                                                                                  MARY E. FLYNN




#8181884   vl   \026607 \0002
                                                                    2
